United States Court of Appeals
                      For the First Circuit


Nos. 17-1137
     17-1590

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                           AMIT KANODIA,

                       Defendant, Appellant.


                           ERRATA SHEET
     The opinion of this Court, issued on November 22, 2019, is
amended as follows:
On page 5, line 3:    "an expiration dates" is replaced with "an
expiration date"